DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-6 were rejected in Office Action from 01/05/2022.
	Applicant filed a response, no amendments were entered. 
	Claims 1-6 are currently pending in the application and are being examined on the merits in this Office Action.

Claim Objections
Claims 1-6 are objected to because of the following informalities: 
It is suggested to submit a new claim listing to properly identify the status of the claims or show any markings if required resulting from the corresponding last Office Action response. The current claim listing is not accurate as it is identified as “Response to Final Office Action mailed June 28, 2021” and shows markings from amendments from 10/22/2021.
See MPEP 714 – “In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently Amended), (Canceled), (Withdrawn), (Previously Presented), (New), and (Not entered)…The text of all pending claims not being currently amended shall be presented in the claim listing in a clean version, i.e., without any markings in the presentation text. The presentation of a clean version of any claim having the status of “original”, “withdrtawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version… ” In this case, the claims have not been amended in relation to the last Office Action but for instance, the status identifier of claim 1 indicates “(Currently Amended)” when appears to correspond to (Previously Presented). 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura (U.S. Patent Application Publication 2018/0047997) and further in view of Maeda et al. (U.S. Patent Application Publication 2010/0239949).
Regarding claim 1-2, Imamura teaches a titanium material (i.e., titanium product) (abstract) comprising:
	a base metal made of pure titanium (paragraphs [0046]-[0048]); and
	a titanium oxide film (i.e., oxide layer) formed on the base metal (paragraphs [0046]-[0049]) the titanium oxide film comprising primarily a TiO2 and a TiOx phase (i.e., TiOx, 1˂x˂2) (paragraph [0049]).
	Imamura does not teach the particulars of the titanium oxide film including a Ti2O3 phase.
	Maeda, directed to a polymer electrolyte fuel cell (paragraph [0003]-[0004]), teaches a titanium material having a base metal (24) made of pure titanium or a titanium alloy (paragraph [0049]) and a titanium oxide film (28) formed on the base material comprising a stable oxide such as TiO, TiO2, Ti2O3 (paragraph [0049], see figure 6). Further, Maeda teaches the film exhibit excellent corrosion resistance (paragraph [0049]).
 	Imamura teaches the film comprising TiO2 and a TiOx while Maeda provide the guidance of the film comprising TiO, TiO2, Ti2O3. As such, one of ordinary skill in the art before the effective filing date of the claimed invention could have looked at Maeda and consider combining TiO, TiO2, Ti2O3 or the substitution of TiO2 for Ti2O3 and TiOx given the teachings of Maeda on the equivalency of the oxides in the film, thereby arriving at the claimed invention and the motivation to do so would have been, to have a film with excellent corrosion resistance.  
	Imamura does not explicitly teaches the particulars of peak intensities obtained by thin-film X-ray diffraction analysis with the recited peak intensities and formulas however, absent to the contrary, since the titanium material of Imamura is substantially identical to the one claimed, such would be expected to exhibit the same properties and characteristics.
Regarding claim 3, Imamura teaches the titanium oxide film has a thickness ranging from 0.1 nm to 20 nm (paragraph [0049]). It is noted that Imamura differ in the exact same thickness as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the thickness of Imamura overlap the instant claimed thickness and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d.
	Regarding claim 4-5, Imamura teaches a separator for a polymer electrolyte fuel cell comprising the titanium material as described above (abstract) (paragraph [0001]) (claim 3).
	Regarding claim 6, Imamura teaches a polymer electrolyte fuel cell stack (see figure 1) (paragraphs [0001]-[0003]) (claim 4).

Response to Arguments
	Applicant argue that in the composition of Imamura, TiO or TiO2 do not correspond to the TiOx and one of ordinary skill in the art would have no reason to replace TiO2 for Ti2O3 (see Applicant Arguments/Remarks from 03/30/2022 pages 2-3).
	Examiner respectfully disagree. As an initial matter, Imamura teaches the value of x in TiOx varies in proportion to a shifted energy value (paragraphs [0072]-[0077]). For example, TiO2 is the outermost layer of the titanium film in the titanium material (paragraph [0073]) or in other words the farthest to the base and the energy value decrease as going deeper in the film and approaches 1 as is closer to the base (paragraph [0075]). Further, Imamura teaches that x in TiOx is the smaller value of n in the Magneli phase expressed by TinO2n-1 where n is an integer of not less than one. In other words, Imamura in fact teaches that the outermost layer of the film is TiO2 and as one goes deeper in the film such transitions to TiOx where x decreases from 2 to not less than 1, which results in TiO in the portion of the film that is closer to the base. In conclusion and based on the above, it is interpreted that Imamura in fact teaches a titanium oxide film comprising TiO2 (outermost layer of the film) and TiO (inner layer of the film closer to the base).
Second, the cited paragraphs of Imamura teach the titanium material comprising a base metal made of pure titanium and a titanium oxide film comprising TiO2 and TiOx where 1˂x˂2. TiOx has been interpreted as the TiO phase. If the case, as Applicant argue, is that the corresponding stochiometric is not exactly a ratio of 1, it could still be any number in between 1 and 2 which can be interpreted as 1.01, 1.02,…1.99. The fact that 1.01 is so close to 1, it is reasonable to conclude that Imamura meets the requirements of the TiO phase. In this case, the only deficiency would be that Imamura disclose TiOx with x=1.01 while the present claims require TiOx with x=1. The claimed stochiometric ratio would be at the very least highly obvious if one interpret Imamura with x=1.01 because 1.01 and 1 are so close that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”. In light of the case law cited above and given that there is only a “slight” difference between the amount for example of 1.01 disclosed by Imamura and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of 1, it therefore would have been obvious to one of ordinary skill in the art that the amount of x=1 for TiOx disclosed in the present claims is but an obvious variant of the amounts disclosed in Imamura of x=1.01 for TiOx, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
With regards to the arguments that one of ordinary skill in the art would not be motivated to look at Maeda to modify the film of Imamura, such are unpersuasive. There is objective evidence showing that TiO, TiO2, and Ti2O3 are well known titanium oxides and used as films in titanium bases and appear to be recognized or functionally equivalents in the art as they are all considered stable titanium oxides used as passivation films. For example:
Commonly owned Imamura (U.S. Patent Application Publication 2018/0191000) teaches a titanium base made of pure titanium or a titanium alloy (abstract)(paragraph [0042]) with a film that contains one or more TiO, TiO2, and Ti2O3 (paragraph [0044]). 
Hasegawa (U.S. Patent Application Publication 2010/0260928) teaches a titanium base made of pure titanium or a titanium alloy with a film that contains TiO, TiO2, and Ti2O3 (paragraph [0030]).
Takahashi (U.S. Patent Application Publication 2011/0177430) teaches a titanium material (paragraph [0023], [0053]) with a surface of TiO, TiO2, and Ti2O3 (paragraph [0053]) (claim 3).
Tanaka et al. (U.S. Patent Application Publication 2012/0171468) teaches a titanium material base with a titanium oxide comprising one or more selected from TiO, TiO2, and Ti2O3 (paragraph [0056]-[0057]).
Kanno et al. (U.S. Patent Application Publication 2016/0141635) teaches a titanium material having a titanium base and a film comprising stable oxides of TiO, TiO2, and Ti2O3 (paragraph [0022]).
Maeda (U.S. Patent Application Publication 2010/0310969) teaches a titanium material with a titanium base with a coating comprising stable oxides such as TiO, TiO2, and Ti2O3 (paragraph [0043]).
Maeda (U.S. Patent Application Publication 2011/0165501) teaches a titanium material with a titanium base with a coating comprising stable oxides such as TiO, TiO2, and Ti2O3 (paragraph [0043]).
As such, it is clear that one of ordinary skill in the art would consider using any one or a combination of TiO, TiO2, and Ti2O3 as based on the above, they appear to be known functionally equivalent stable oxides for titanium materials. 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723